Citation Nr: 1510273	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory condition (claimed as chronic cough).

3.  Entitlement to service connection for a skin condition (claimed as recurrent rash on arm).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to September 2007.  During the January 2015 hearing, the Veteran testified that he is currently a reservist.  In part during his active duty, the Veteran was deployed in Southwest Asia.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania, which denied the issues on appeal.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds the record to be missing Service Treatment Records (STRs).  The record indicates that the Veteran was on call for active duty starting in June 2012, until June 2016.  He served in active duty during that time and is currently a reservist.  The record does not contain STRs from June 2012 to present.  During the January 2015 hearing, the Veteran indicated that he is afforded annual flight physicals, and had last been examined in May 2014 in the Air Force Academy where he works.  On remand, the RO should ensure that all outstanding service treatment records are obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all Service Treatment Records are contained in the claims file, including from June 2012 to present, both active and reserve periods.  During the January 2015 hearing, the Veteran indicated that he is afforded annual flight physicals, and had last been examined in May 2014.  To the extent possible, please ensure that all treatment records of these annual flight physicals are obtained and associated with the claims file.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




